       Case 8-18-08043-reg            Doc 28       Filed 06/21/19     Entered 06/21/19 10:30:18




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re: John A. Walczuk,
                                                                       Case No. 8-17-76195-reg
                                                                       Chapter 7

                       Debtor.
------------------------------------------------------------------x
Allan B. Mendelsohn, as Trustee of the
Estate of John A. Walcuk,

                      Plaintiff,
                                                                       Adv. Pro. No. 8-18-08043-reg
                 -against-

John A. Walczuk,
                       Defendant.
-----------------------------------------------------------------x
                                           MEMORANDUM DECISION

                                                      Introduction

             This matter comes before the Court pursuant to an adversary proceeding commenced

by Allan B. Mendelsohn, the Chapter 7 Trustee (the “Trustee”) against John A. Walczuk (the

“Debtor”) seeking denial of the Debtor’s discharge pursuant to 11 U.S.C. §§ 727(a)(2)(A),

(a)(2)(B), (a)(3), (a)(4)(A), and (a)(4)(D). The Trustee’s allegations center on the Debtor’s pre-

petition involvement with Zephirblue, LLC (“Zephirblue”), an entity wholly-owned by the

Debtor’s wife, Karen Walczuk. Despite the fact that the Debtor was Zephirblue’s sole employee,

the Debtor’s schedules reflect that he received no compensation for his work. According to the

Debtor’s schedules, Karen Walczuk received income from Zephirblue which was used to pay the

couple’s household expenses. Upon a close examination of the documentary evidence and witness

testimony, these representations have unraveled. The Walczuks did not ever receive a paycheck

from Zephirblue. Zephirblue was used by the Debtor as a vehicle to pay the Debtor’s household

expenses without having Zephirblue pay salaries to either the Debtor or his spouse. While this
                                                         1
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




arrangement gave the Debtor and his spouse a means to minimize their taxable income, the

Debtor’s disclosure of his income and expenses in this bankruptcy case cannot be reconciled with

the tax returns for the Debtor and Zephirblue. This helps to explain the numerous inconsistencies

between the documentary evidence, the Debtor’s testimony, his disclosures in this bankruptcy

case, and the record before the Court. As a result, it is apparent that the Debtor’s schedules contain

false statements and omissions regarding his income and expenses, among other things.

         The record also reveals a myriad of transactions between the Debtor, insiders, and

Zephirblue, months before the petition date that the Debtor omitted from his required disclosures.

In addition, throughout this proceeding, the Debtor has continued this pattern of failing to disclose

required information and omitting material facts, including the receipt of rental income from a

tenant. This tenant was not living in a separate rental property, rather the tenant was living in the

Debtor’s own home. When confronted with these facts, the Debtor failed to adequately provide

any plausible explanation for these omissions and misstatements.

         This case spotlights an issue raised in certain cases. The debtors in these cases may have

run their business in a manner to minimize their personal tax obligations, but when they provide

the required disclosures under the Bankruptcy Code, they fail to present an accurate picture of the

debtors’ finances. Sometimes the information on their tax returns does not match the information

in their petitions, or they may lack the documentary evidence to support their disclosures. Here, it

is not necessary to determine if the Debtor appropriately complied with his tax obligations. It is

the Debtor’s numerous omissions and misstatements in this bankruptcy case that concern this

Court.

         In addition to the misstatements and omissions in the Debtor’s petition, the record clearly

demonstrates that the Debtor’s actions in the case and his testimony at trial were contradictory and



                                                  2
      Case 8-18-08043-reg        Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




evasive. As a result, the Trustee, the creditors and the Court were not given an accurate picture of

the Debtor’s financial condition. The Debtor’s conduct in connection with the preparation of the

schedules and his post-petition actions require the denial of the Debtor’s discharge under 11 U.S.C.

§§ 727 (a)(2)(B), (a)(3), and (a)(4)(A).


                                           Procedural History

       The Debtor filed a voluntary petition (“Petition”) for relief under chapter 7 of the

Bankruptcy Code on October 10, 2017 (the “Petition Date”). On March 23, 2018, Allan B.

Mendelsohn, the Trustee filed this adversary proceeding objecting to the Debtor’s discharge

pursuant to 11 U.S.C. §§727(a)(2)(A), 727(a)(2)(B), 727(a)(3), 727(a)(4)(A), and 727(a)(4)(D).

An answer was filed by the Debtor on April 26, 2018. A pretrial order was entered on October 16,

2018, which set a trial date for December 18, 2018. A Joint Pre-Trial Memorandum was submitted

by both parties on December 11, 2018, wherein both parties stipulated to the admission of all trial

exhibits. The trial was held on December 18, 2018. At trial, the Debtor, the Debtor’s wife, Karen

Walczuk, and the Debtor’s daughter, Alix Walczuk were called as witnesses. The Trustee

submitted his post-trial brief on April 4, 2019, and the Debtor submitted his response on April 18,

2019. Thereafter, the matter was marked submitted.

                                                     Facts

       The Debtor filed the Petition with the assistance of counsel. The schedules list the Debtor’s

home, furniture, clothing, and other personalty. Pl.’s Ex A, Bates 00017-00022 (“Schedule A/B”).

Schedule A/B discloses that the Debtor has an interest in “Electronics” but lists the value of such

property as “$0.00” because his “wife owns all.” Id. The Debtor lists a 51% ownership interest in

“DV Recovery Services, LLC” (“DV”). Id. The schedules disclose that DV has a fair market value


                                                 3
      Case 8-18-08043-reg        Doc 28    Filed 06/21/19     Entered 06/21/19 10:30:18




of $1,000.00, because that amount “is in a bank account” but according to the Debtor, that money

does not belong to DV. Rather, “it belongs to Zephirblue.” Id. Debtor’s schedules indicate that

the Debtor’s mortgage is his only secured debt. Pl.’s Ex A, Bates 00025-00026.

       Schedules I and J require disclosure of the combined monthly household income and

combined monthly expenses, and therefore a debtor must disclose the income and expenses of a

spouse. On the Debtor’s schedules, his occupation is listed as a “Volunteer/Assistant” at

Zephirblue, for which the Debtor claims he receives no salary. Pl.’s Ex A, Bates 00037-00038

(“Schedule I”). The Debtor’s Schedule I indicates that Karen Walczuk, the Debtor’s spouse, is the

“Owner” of Zephirblue and receives a monthly salary of $6,103.00. Id. Both the Debtor and Karen

Walczuk receive social security income. Their combined monthly household income is listed as

$8,878. Id. The Debtor lists his 30-year-old daughter, Alix Walczuk, as a dependent. Pl.’s Ex A,

Bates 00039-00040 (“Schedule J”). The Debtor’s monthly household expenses, per Schedule J,

includes the following: (1) $750 for home maintenance, (2) $1,100 for electricity, heat, and gas,

(3) over $500 for phone, cable and internet, (4) $700 for medical and dental expenses, (5) $800 for

gas and transportation, and (6) $650 for “wife’s clothing/laundry/personal care.” The Debtor’s

Schedule J lists total monthly expenses of $8,802.60, which leaves the Debtor with $75.40 in

monthly net income after expenses.

       The Debtor’s Statement of Financial Affairs lists only the Debtor’s social security income

for the year 2015 ($20,630.40), the year 2016 ($21,051.40), and from January 1, 2017 until the

Petition Date ($17,900). Pl.’s Ex A, Bates 00042-00048 (“SOFA”). The Debtor’s SOFA states that

no payments were made to an insider within one year prior to the Petition Date. Id. The Debtor’s

SOFA again lists his interest in DV, but claims the company “never did business.” Id. The Debtor’s

Statement of Current Monthly Income indicates the Debtor and his spouse have a combined yearly


                                                4
       Case 8-18-08043-reg           Doc 28       Filed 06/21/19       Entered 06/21/19 10:30:18




income of $73,236, which is less than the “median family income” in the state of New York, and

for a household of three, which is $75,870. Pl.’s Ex A, Bates 00051-00052.As a result of this

calculation, it was determined that there was no presumption of abuse pursuant to § 707(b)(2).

        On March 23, 2018, the Trustee commenced this adversary proceeding, as well as an

adversary proceeding against Zephirblue, DV, and ZB Negotiations (“ZB”) (together, the

“Companies”) seeking to avoid transfers made by the Debtor to the Companies. Adv. Proc. No.

18-08044-reg. Shortly thereafter, and approximately six months after the Petition Date, Karen

Walczuk filed her own petition for relief under chapter 7 of the Bankruptcy Code. Case No. 18-

72540. As was true for the Debtor’s Schedule I and Schedule J, Karen Walczuk was required to

disclose her and the Debtor’s the combined household income and combined household expenses. 1

        Karen Walczuk’s petition was filed by an attorney other than counsel retained by the

Debtor for his case. Pl.’s Ex. E. Karen Walczuk’s petition discloses she was “doing business as”

ZB. Karen Walczuk’s Schedule A/B differs from the Debtor’s in that her assets include 100%

ownership in Zephirblue, with a value of $4,975, and two vehicles. Karen Walczuk’s Schedule I

lists her occupation as “retired” for the past four years, and that the Debtor is employed as an

“insurance adjuster” at Zephirblue for the past five years. Id. While there are some similarities

between the information disclosed in Schedules I and J, there are significant discrepancies. Both

sets of schedules represent that the Debtor’s only source of income is social security income. Karen

Walczuk’s Schedule I lists the social security income as well, plus her net income from business

operations in the amount of $10,071.56 plus rental income in the amount of $1,900.00, for an




1
 Karen Walczuk obtained a discharge on January 29, 2019. Because no party in interest objected to Karen
Walczuk’s discharge, that matter is not before this Court.

                                                       5
      Case 8-18-08043-reg        Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




aggregate monthly income in the amount of $12,929.56. This amount is more than double the

amount of Karen Walczuk’s income listed in the Debtor’s schedules.

       Karen Walczuk’s Schedule J reflects additional differences from that of the Debtor. Karen

Walczuk’s monthly expenses include: (1) $300 for home maintenance, (2) $1,180 for electricity,

heat and gas, (3) less than $450 for phone, cable and internet, (4) $600 per month for medical and

dental expenses, (5) $450 for gas and transportation, and (6) $300 combined for clothing, laundry,

and other personal care items. Pl.’s Ex. E. Karen Walczuk does not include Alix Walczuk as a

dependent for the purposes of her Schedule J, and lists a household of two in her Statement of

Current Monthly Income.

       Karen Walczuk’s Statement of Financial Affairs indicates that her gross income was

$51,308 for the year 2016, and that her gross income was $114,634 for the year 2017. Additionally,

Karen Walczuk lists rental income for 2017 in the total amount of $22,800, which was not included

in the Debtor’s Petition or schedules. Karen Walczuk’s Statement of Financial Affairs indicates

that she made no payments to insiders within the year prior to her petition.

       Despite the glaring differences between the two petitions, they both create an appearance

that the Debtor and Karen Walczuk were using the income Karen Walczuk received from

Zephirblue to pay the bulk of their personal expenses. In fact, Zephirblue was directly paying the

personal expenses of the Debtor and Karen Walczuk as explained below.

           Omitted Transfers

       At some point, the Trustee learned of wire transfers from Matthew Walczuk, the son of the

Debtor and Karen Walczuk, in the months before the Petition Date. Trial Tr., 49. The Debtor

testified that Matthew Walczuk made a “loan” of $30,000 to Zephirblue. Trial Tr., 93. In


                                                 6
      Case 8-18-08043-reg        Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




connection with this so-called loan, $25,000 was directed from Matthew Walczuk into an account

in the name of the Debtor and Karen Walczuk at Citibank (the “Walczuk Citibank Account”). Trial

Tr., 49. The Debtor testified that the terms of the supposed loan were never memorialized. Id. The

Debtor stated that the money from Matthew Walczuk “ultimately flowed to the business.” Id., 56.

       In addition to the pre-petition transfer to the Debtor from Matthew Walczuk, the Trustee

discovered transfers made by the Debtor pre-petition. Shortly after the transfer from Matthew

Walczuk, the Debtor signed a check dated July 28, 2017 from the Walczuk Citibank Account to

DV in the amount of $25,000. Pl’s Ex. H. The Debtor testified that he himself wrote this check,

Trial Tr., 51, and that he did so “to open a bank account, period.” Id., 55. The Debtor explained at

trial that this check from the Walczuk Citibank Account to DV was in connection with the “loan”

from Matthew Walczuk, and that the funds “just went into our account [the Walczuk Citibank

Account] and then it was transferred to the business.” Id., 57. The Debtor testified that in August,

2017 the Debtor personally transferred by check approximately $1,200 to Matthew Walczuk as

partial repayment. Id., 102. None of these transfers into or out of the Walczuk Citibank Account

are disclosed by the Debtor in any of his filings in his bankruptcy case.

           Omitted Income

       The Debtor’s Schedule I indicates that his income is derived solely from his social security

income in the amount of $1,790 per month. Schedule I further indicates that Karen Walczuk has a

salary of $6,103 from Zephirblue, and that she receives $985 per month from social security. The

Debtor does not disclose in his schedules the $1,900 per month in rental income listed in Karen

Walczuk’s schedules for 2017, totaling $22,800. At trial the Debtor testified that he did not include

the rental income in his schedules because “it wasn’t [his] income” and that it belonged to Karen

Walczuk. Trial Tr., 42. When asked further why this income would not be included on his Schedule

                                                 7
         Case 8-18-08043-reg          Doc 28      Filed 06/21/19       Entered 06/21/19 10:30:18




I, which is a statement of his and Karen Walczuk’s combined monthly income, the Debtor testified

that he did not know. Id.

               Alix Walczuk as a Dependent

          As noted above, the Debtor included his 30-year-old daughter, Alix Walczuk, as a

dependent for the purpose of calculating his household size. Months later, when the Debtor’s wife,

Karen Walczuk, filed her own bankruptcy petition, Alix Walczuk was not listed as a dependent.

          Because the Debtor claimed Alix Walczuk as a dependent, for the purposes of the Means

Test, the Debtor’s household was considered to be three – the Debtor, Karen Walczuk and Alix

Walczuk. The Means Test is used to determine if a Chapter 7 debtor has the means to pay back

debts (or at least a certain portion thereof). If a debtor’s annual household income is less than the

median annual household income for the state, based upon the number of people in the household,

then there will be no presumption of abuse for filing a Chapter 7 petition, rather than under Chapter

13 or Chapter 11. The Debtor could not explain why he included Alix Walczuk as a dependent, or

why, if she was a dependent, he did not then include her income in the calculation of household

income. Trial Tr., 85-86.

          As a result of improperly including Alix Walczuk in his household, the Debtor’s annual

income was less than the median income for a household of three in the state of New York, and

therefore, there was no presumption of abuse in the Debtor’s bankruptcy filing. Pl.’s Ex. A, Bates

00052. In fact, the stated annual income of $73,236 exceeded the New York State median income

for a household of two at the time of the Debtor’s filing, or $66,056. 2 Had the Debtor properly

listed the number of people in the household, it is possible that the Debtor’s case would have been



2
    https://www.justice.gov/ust/eo/bapcpa/20170501/bci_data/median_income_table.htm

                                                        8
      Case 8-18-08043-reg       Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




subject to review by the office of the United States Trustee (“UST”), § 704(b)(1)(A), and subject

to a motion to dismiss by the UST. § 704(b)(2). Ultimately, this case might have been dismissed

or converted to Chapter 13 or Chapter 11. § 707(b)(2).

           Debtor’s Expenses and Zephirblue’s Income

       Debtor’s Schedule J indicates that his total monthly expenses are $8,802.60. As outlined

above, the line items in Schedule J include $750 for home maintenance, $1,100 for electricity,

heat, and gas, over $500 for phone, internet and cable, $700 for medical and dental expenses, $800

for gas and transportation, and $650 for “wife’s clothing/laundry/personal care”. Given the

Debtor’s stated monthly household income of $8,878, the Debtor’s stated monthly net income was

$75.40.

       The Debtor testified at trial that essentially all of the expenses listed in Schedule J were

paid by Zephirblue through the use of the Zephirblue American Express card (the “Zephirblue

Amex Card”). The Debtor testified that it was “possible” that the $750 per month for home

maintenance was paid by Zephirblue. Trial Tr., 31. The $1,100 per month for electricity, heat and

gas was paid through the use of the Zephirblue Amex Card. Id., 21. The over $500 per month spent

on phone, internet, and cable was also paid through the use of the Zephirblue Amex Card. Id., 29.

The $700 per month the Debtor listed for medical and dental expenses also “went through the

American Express bill” – i.e., was paid using the Zephirblue Amex Card. Id., 31. The Debtor

testified that the $800 per month for gas and transportation was paid by the Zephirblue Amex Card,

Trial Tr., 31, and that a portion of this was a business expense, although it was included as a

personal expense on the Debtor’s Schedule J. The Debtor reasoned that the business portion of the

gas and transportation expenses were included in Schedule J “[b]ecause everything that the

company earned became [his] wife’s personal income.” Id., 31-32. Ultimately, the Debtor

                                                9
       Case 8-18-08043-reg            Doc 28      Filed 06/21/19        Entered 06/21/19 10:30:18




conceded that the expenses listed on Schedule J were some combination of personal and business

expenses, and that Zephirblue directly paid for substantially all of these expenses. Id., 32.

        The Debtor claimed that Karen Walczuk never received a paycheck from Zephirblue, Trial

Tr., 10, and that “the net revenue from the business [of Zephirblue] would have flowed to [Karen

Walczuk].” Id., 40. The Debtor reasoned that because Zephirblue “was an LLC-single member…

[a]ll income relative to that would be given to [Karen Walczuk]… in way of either paying a bill or

maintaining it – whatever had to be done.” Trial Tr., 19. In essence, all of the business income was

retained in the Zephirblue Account. Instead of paying the Debtor and/or Karen Walczuk a salary

which would have to be reflected as income in their joint tax returns, the money in the Zephirblue

Account was used to pay essentially all of the Debtor’s household expenses. The tax consequences

that flow from this arrangement, as discussed below, evinces its purpose.

             The Debtor’s Tax Returns and Income

        The Debtor claims that he derived Karen Walczuk’s income for purposes of Schedule I

“based on [his 2016] tax return” because he had no other way to measure income for the year 2017.

Trial Tr., 35. The Debtor’s 2016 Tax Return (the “2016 Tax Return”), filed jointly with Karen

Walczuk, indicates that the Debtor had no dependents and that the Debtor and Karen Walczuk

received no income for the year 2016. 3 Def.’s Ex. F. The Debtor and Karen Walczuk carried

forward a capital loss of $3,000, thereby rendering the Debtor’s adjusted gross income for the year

negative $3,000. Id. The 2016 Tax Return does not include the rental income omitted from the

Debtor’s schedules.




3
 The Debtor’s 2016 Tax Return does list his and Karen Walczuk’s social security benefits of $39,274 in 2016.
Def.’s Ex. F.

                                                       10
       Case 8-18-08043-reg       Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




        Included in the 2016 Tax Return is a “Profit or Loss from Business” attachment – referred

to as a “Schedule C” to an individual’s tax return – for Zephirblue. Def.’s Ex. F, Bates 00161-

00162 (the “2016 Business Return”). The 2016 Business Return indicates that Zephirblue had total

gross receipts of $73,247 in 2016, and gross income of $67,697. Id. The 2016 Business Return

shows that Zephirblue had business expenses of $16,389, leaving Zephirblue with a “tentative

profit” of $51,308. Id.

        The 2016 Business Return asks for the “net profit or loss” of Zephirblue by subtracting the

expenses for the business use of the home ($0) from the “tentative profit” ($51,308), resulting in

$51,308 in net profit, which is to be included on the 2016 Tax Return (as well as “Schedule SE”

which is used to calculate self-employment taxes). The Debtor did not include this income on his

2016 Tax Return, and instead carried forward a passive activity loss (“PAL”) of $304,819, which

completely eliminated Zephirblue’s taxable income. Def.’s Ex. F., Bates 00166-00168.

        In 2016 neither Zephirblue nor the Debtor paid any income taxes. Notably the Debtor’s

“Tax History Report” for 2016 indicates that the Debtor claimed no taxable income for the years

2012 through 2016. Def.’s Ex. F., Bates 00171. After 2016, the Debtor and Karen Walczuk had

$253,511 in PALs to apply towards passive activity income earned in the future. See 26 U.S.C.

469.

        The Debtor’s 2017 Tax Return (the “2017 Tax Return”) was also filed jointly with Karen

Walczuk. Pl.’s Ex. G. The 2017 Tax Return was filed on March 11, 2018, shortly after the Trustee

began investigating the Debtor’s finances, and little more than a week before the Trustee filed this

adversary proceeding. The 2017 Tax Return includes the previously omitted rental income. Pl.’s

Ex. G. As in 2016, the Debtor’s 2017 Tax Return includes a “Profit or Loss from Business”

attachment for Zephirblue. Pl’s Ex. G, Bates 00186-00187 (the “2017 Business Return”). The 2017

                                                11
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




Business Return states that in 2017 Zephirblue had gross receipts of $161,909 and business

expenses of $47,275, leaving Zephirblue with a “tentative profit” of $114,634. Id.

       As in 2016, the 2017 Business Return “net profit or loss” of Zephirblue is calculated by

subtracting the expenses for the business use of the home ($3,334) from the “tentative profit”

($114,634), which would result in $113,00 of net profit. This “net profit” was omitted from the

Debtor’s 2017 Tax Return, and instead the Debtor applied the carried over PAL to Zephirlue’s

income, completely eliminating any tax liability. The 2017 Tax Return indicates that neither

Zephirblue nor the Debtor had any tax liability in the year 2017.

       Whether the tax returns for the Debtor and Zephirblue accurately disclosed deductions,

expenses and losses is not before the Court. Nevertheless, this inspection of the Debtor’s 2016 Tax

Return and 2017 Tax Return helps explain the perplexing organization of the Debtor’s personal

finances and his consistently evasive demeanor in this case. By keeping all of the income in the

Zephirblue Account and failing to report that income on his federal tax returns, the Debtor was

able to avoid paying any taxes on what appears to be his or his wife’s income.

           Karen Walczuk’s Involvement with Zephirblue

       Zephirblue is a single-member LLC, wholly-owned by Karen Walczuk for twelve years

prior to the Petition Date. Pl.’s Ex. E; Pl.’s Ex. A. At trial, Karen Walczuk testified that the Debtor

formed the entity and that “he ran the business” and that she had “very little” knowledge of the

business. Trial Tr., 121, 133. Karen Walczuk testified that she never worked at Zephirblue, she did

not participate in day-to-day operations of Zephirblue, she never reviewed any of the financial

documents of Zephirblue, and she did not pay the bills of Zephirblue. Id., 108-109. Karen

Walczuk’s testimony reflects that she had little-to-no knowledge of her own personal finances, as

well as the Debtor’s finances. For example, she could not state how much her health insurance

                                                  12
      Case 8-18-08043-reg          Doc 28   Filed 06/21/19     Entered 06/21/19 10:30:18




was, she could not estimate how much she spent in gas for her car, and she testified that the Debtor

“pretty much” controlled their personal finances. Id., 118-19, 133. Karen Walczuk’s testimony at

trial was sincere and the Court finds it credible that she had little-to-no awareness or involvement

in the operations of Zephirblue.

                                            Discussion

       The Trustee objects to the Debtor’s discharge under §§ 727(a)(2)(A), 727(a)(2)(B),

727(a)(3), 727(a)(4)(A) and 727(a)(4)(D). A denial of discharge under § 727 “imposes an extreme

penalty for wrongdoing, and as such, must be construed strictly against those who object to the

debtor’s discharge and liberally in favor of the bankrupt.” Republic Credit Corp. I v. Boyer (In re

Boyer, 328 Fed. Appx. 711, 714 (2d Cir. 2009)(internal quotations omitted)(citing State Bank of

India v. Chalasani (In re Chalasani), 92 F.3d 1300, 1310 (2d Cir. 1996)). The “[t]rustee bears the

burden of proving by the preponderance of the evidence that a discharge should be denied based

on one or more of the exceptions set forth in the statute.” Mazer-Marino v. Levi (In re Levi), 581

B.R. 733, 743 (Bankr. S.D.N.Y. 2017)(citing Grogan v. Garner, 498 U.S. 279, 287 (1991)).

       Before analyzing the counts of the complaint, a threshold issue regarding what is and is not

property of the Debtor’s estate must be determined. The Trustee argues in his post-trial brief that

the Debtor alone controlled Zephirblue, Pl.’s Br., ¶ 21, and he had unfettered access to

Zephirblue’s income. Id., ¶¶ 7, 14, 20. The Trustee asserts that this control was so absolute that

Zephirblue must be considered property of the Debtor’s estate and the Debtor was therefore

required by law to disclose to his creditors the existence and value of Zephirblue. The Trustee also

argues that it was incumbent on the Debtor to maintain and preserve the business records of

Zephirblue as part of the Debtor’s bankruptcy estate. In essence, the Trustee seeks a determination

that Zephirblue is the alter ego of the Debtor. While “a court may pierce the corporate veil of a

                                                13
      Case 8-18-08043-reg          Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




business and treat its assets as the debtor’s individual property, and, thus, property of the debtor’s

estate[] under an alter ego theory”, Pisculli v. T.S. Haulers, Inc., 426 B.R. 52, 60 (E.D.N.Y. 2010),

the Trustee failed to plead this issue, and inexplicably failed to directly raise this issue at trial. It

is plausible that had the Trustee properly pled and introduced evidence at trial on this issue, the

Court would be in a position to rule on this important question. However, without such a record,

the Court is left with no alternative than to treat Zephirblue and the Debtor as separate legal entities.

    A. Objection to Discharge § 727(a)(4)(A)

        The Code provides that a debtor’s discharge shall be denied when “(4) the debtor

knowingly and fraudulently, in or in connection with the case – (A) made a false oath or account.”

11 U.S.C. 727(a)(4)(A). Under this section, the trustee must prove by a preponderance of the

evidence that: (1) the debtor made a statement under oath; (2) the statement was false; (3) the

debtor knew the statement was false; (4) the debtor made the statement with fraudulent intent; and

(5) the statement related materially to the bankruptcy case. Republic Credit Corp. I v. Boyer (In re

Boyer), 328 Fed. Appx. 711, 715 (2d Cir. 2009).

        A statement or omission in the bankruptcy petition, schedules, during an examination, or

at the proceeding itself may constitute a false statement under oath for the purposes of §

727(a)(4)(A). Bub v. Rockstone Capital, LLC, 516 B.R. 685, 694 (E.D.N.Y. 2014 (citing New

World Restaurant Group, Inc. v. Abramov (In re Abramov), 329 B.R. 125, 132 (E.D.N.Y. 2005)

(other citation omitted)). “Intent to defraud can be proven by evidence of either (1) the debtor’s

actual intent to deceive or (2) reckless disregard for the truth.” Bub v. Rockstone Capital, LLC, 516

B.R. at 694 (citing In re Natale, 136 B.R. 344, 349 (Bankr. E.D.N.Y. 1992)). A “reckless disregard

for the truth” can be “inferred from a series of incorrect statements and decisions contained in the

schedules.” Bub v. Rockstone Capital, LLC, 516 B.R. at 694 (citing In re Dubrowsky, 244 B.R.

                                                   14
       Case 8-18-08043-reg              Doc 28       Filed 06/21/19         Entered 06/21/19 10:30:18




560, 571-72 (E.D.N.Y. 2000)). Lastly, “any matter bearing on the discovery of estate property or

the disposition of the debtor’s property is material for purposes of § 727(a)(4)(A).” In re Abramov,

329 B.R. at 134. After the trustee provides sufficient evidence – i.e., when it reasonably appears

that the debtor has made a false oath – the burden shifts to the debtor to come forward with proof

that the misrepresentation was not intentional or to offer some other justification. See Pereira v.

Gardner (In re Gardner), 384 B.R. 654, 632 (Bankr. S.D.N.Y. 2008); see also Baron v. Klutchko

(In re Klutchko), 338 B.R. 554, 567 (Bankr. S.D.N.Y. 2005).

         The Trustee objects to the Debtor’s discharge under § 727(a)(4)(A), arguing that the Debtor

“demonstrated a reckless indifference to the truth with regard to the information contained in his

schedules.” Pl.’s Br., ¶ 36. As outlined in detail above, the Debtor: (1) omitted $1,900 per month

in rental income; (2) omitted the $1,200 pre-petition transfer from the Debtor to Matthew Walczuk,

an insider; (3) incorrectly claimed Alix Walczuk as a dependent; (4) incorrectly claimed business

expenses as personal expenses; and (5) omitted that Zephirblue actually paid all of the Debtor’s

household expenses. In his post-trial brief, the Trustee, however, only identifies three claimed

expenses as false - the $750 in monthly home maintenance expenses, Pl.’s Br., ¶ 38, the $700 in

monthly medical and dental expenses, and an $811 per month car loan payment. 4 Id., ¶ 39. The

Trustee also asserts that the Debtor failed to include the $1,900 per month rental income in his

schedules.

         The Debtor argues that the Trustee has failed to show that these three expenses as claimed

in the schedules are false. The Debtor acknowledges that he omitted the $1,900 monthly rental




4
  The Debtor’s Schedule J includes an entry of $811 per month for a car loan. Pl.’s Ex. A. At trial, the Debtor
initially indicated that the car loan payment was no longer an obligation at the Petition Date. Trial Tr., 26-27. The
Debtor’s testimony later at trial indicates that he was mistaken, and that the car loan payment did exist on the
Petition Date, but that the loan matured shortly thereafter. Trial Tr., 46-47.

                                                          15
       Case 8-18-08043-reg             Doc 28       Filed 06/21/19        Entered 06/21/19 10:30:18




income, but claims that the omission was “an honest mistake” and this, standing alone, cannot

constitute a “series of incorrect statements.” Def.’s Br., ¶ 44. Therefore, the Debtor argues, the

Trustee has not shown the requisite intent under the “reckless disregard for the truth” theory to

deny the Debtor’s discharge pursuant to § 727(a)(4)(A).

         The Court finds the Debtor’s argument sorely lacking. The evidence presented at trial, and

the record before the Court demonstrate a clear pattern of omissions and falsehoods set forth in the

Petition and schedules. Not only did the Debtor omit the rental income from his Schedule I and

his SOFA, he improperly included Alix Walczuk as a dependent, omitted transfers between the

Debtor and Matthew Walczuk pre-petition, omitted the fact that all the household expenses were

paid by Zephirblue, and included business expenses of Zephirblue in his claimed personal

expenses, among other things. The documents filed and signed under oath by the Debtor contained

many falsehoods and omissions, making it extremely difficult – if not impossible – for the Trustee

and creditors to ascertain the Debtor’s true financial condition. Indeed, even now, the Debtor’s

financial conditions and transactions remain abstruse. 5 Taking the series of incorrect statements as

a whole, the Debtor clearly exhibited a reckless disregard for the truth.

       Moreover, the Debtor has failed to provide a credible explanation for the false statements

or omissions, under the burden-shifting analysis of § 727(a)(4)(A). In re Abramov, 329 B.R. at

134. The Debtor claims that his omission of rental income was “an honest mistake,” Def.’s Br., ¶

44, but provides no basis for such a conclusion, and does not address the numerous other omissions



5
  For example, at trial, the Debtor claimed that “no expenses that were personal were charged to the business.” Trial
Tr., 19. However, moments later the Debtor explained that Karen Walczuk’s “income” was derived, at least in part,
from Zephirblue paying the household expenses. Id. When asked at trial what expenses Zephirblue incurred aside
from the Debtor’s household expenses, the Debtor claimed he did not understand the Trustee’s questions. Trial Tr.,
32-33. After that, the Debtor claimed he did not “believe” Zephirblue had additional expenses outside of the
Debtor’s household expenses as listed on Debtor’s Schedule J. Id., 33. Finally, it was revealed that throughout 2017
Zephirblue had at least one other expense that was not reflected on the Detbor’s Schedule J. Id., 33-34.

                                                         16
      Case 8-18-08043-reg         Doc 28      Filed 06/21/19     Entered 06/21/19 10:30:18




and falsehoods revealed during trial and otherwise documented on the record. The Debtor was

unable to offer any credible explanation for omitting the very existence of a tenant who, on the

Petition Date, lived in the Debtor’s home and pays rent of $22,800 annually. Accordingly, the

Court finds that the Debtor’s series of false statements and omissions in his sworn bankruptcy

Petition and schedules without any justification warrant denial of his discharge under §

727(a)(4)(A).

   B. Objection to Discharge § 727(a)(2)(A)

       The Code precludes discharge when “the debtor, with intent to hinder, delay, or defraud a

creditor or an officer of the estate charged with custody of property under this title, has transferred,

removed, destroyed, mutilated, or concealed, or has permitted to be transferred, removed,

destroyed, mutilated, or concealed – (A) property of the debtor, within one year before the date of

the filing of the petition.” 11 U.S.C. § 727(a)(2). The trustee “must show an act of transfer,

removal, destruction, mutilation or concealment during the one year period before the bankruptcy.”

In re Singh, 568 B.R. 187, 202 (Bankr. E.D.N.Y. 2017).

       The § 727(a)(2) exceptions to discharge (i.e., § 727(a)(2)(A) and § 727(a)(2)(B), discussed

below) “apply only if property was [removed, destroyed, mutilated or] concealed with the actual

intent to hinder, delay, or defraud” and “given the disjunctive phrasing of the statute, proof of

intent to hinder or delay is sufficient.” In re Levi, 581 B.R. 733, 746 (Bankr. S.D.N.Y.

2017)(citations omitted). “[C]ourts have held that a debtor acts with an intent to ‘hinder’ if he or

she acts with ‘an intent to impede or obstruct’ creditors [or a trustee] and an intent to ‘delay’ if he

or she acts with ‘an intent to slow or postpone creditors’ [or a trustee].” Id. (citing In re Wiggains,

No. 13-33757, 2015 Bankr. LEXIS 1460, 2015 WL 1954438, at * 17 (Bankr. N.D. Tex. Apr. 28,

2015), aff’d sub nom. Matter of Wiggains, 848 F.3d 655 (5th Cir. 2017)).

                                                  17
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




       To establish a debtor’s intent to defraud, courts in the Second Circuit look to “badges of

fraud” for indirect proof of intent when direct evidence is unavailable. See generally Saloman v.

Kaiser, 722 F.2d 1574, 1582 (2d Cir. 1983). Badges of fraud include (1) the lack or inadequacy of

consideration; (2) the family, friendship or close associate relationship between the parties; (3) the

retention of possession, benefit or use of the property in question; (4) the financial condition of the

party sought to be charged both before and after the transaction in question; (5) the existence or

cumulative effect of a pattern or series of transactions or course of conduct after the incurring of

debt, onset of financial difficulties, or pendency or threat of suits by creditors; and (6) the general

chronology of the events and transactions under inquiry. This list is intended to be instructive, and

not exhaustive, and the trustee need not establish all the badges of fraud in order to raise the

presumption of intent to defraud. In re Singh, 568 B.R. at 201 (citing In re Pisculli, 426 B.R. 52,

66 (E.D.N.Y. 2010)).

       The Trustee asserts that the Debtor concealed property. Pl.’s Compl. 10, ¶ 37, ECF No. 1

(“Complaint”); Pl.’s Br., ¶ 6. The Complaint alleges that the Debtor “failed to accurately disclose

and therefore concealed his property.” Pl.’s Compl., 10, ¶ 37. The Trustee argues that “the funds”

of Zephirblue were the Debtor’s property because Zephirblue paid the Debtor’s household

expenses, and should be considered the Debtor’s income. Pl.’s Br., ¶¶ 7, 11-14. The Trustee argues

that because the “income” was “never included on either Schedule I or the Means[ ]Test,” it was

concealed from the Debtor’s creditors. Id., ¶ 15.

       As an initial matter, the cause of action under § 727(a)(2)(A) is based on the Trustee’s

conclusion that the funds of Zephirblue constitute the Debtor’s property. Pl.’s Br., ¶ 7. To conclude

that property of Zephirblue actually belonged to the Debtor would require piercing the corporate

veil or establishing by evidence that Zephirblue is an alter ego of the Debtor. While the Court


                                                  18
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




acknowledges that this argument has some appeal as discussed above, there remains a gap between

this legal theory and the introduction of sufficient evidence upon which a court can determine the

validity of such theory. Unfortunately, the Trustee failed to develop a sufficient record which

would permit the Court to find that Zephirblue was the alter ego of this Debtor. Therefore the

Trustee has failed to show that any “property of the debtor” was concealed.

       Additionally, the Trustee asserts that the Debtor’s failure to disclose property in his

schedules warrants a denial of discharge under §727(a)(2)(A). As this Court has held in prior cases,

a denial of discharge under § 727(a)(2)(A) cannot be based upon omissions from the debtor’s

schedules. Singh, 568 B.R. at 202. In Singh the plaintiff-trustee objected to the debtor’s discharge

under § 727(a)(2)(A) alleging that the debtor failed to disclose his interest in a business entity in

his petition and schedules. The Court held that the trustee had not “alleged any pre-petition conduct

by the [d]ebtor sufficient to warrant a denial of discharge under § 727(a)(2)(A).” Id. (emphasis

included) (holding instead that the failure to include assets in a debtor’s petition and schedules was

an act to conceal property post-petition, and warranted denial of discharge under § 727(a)(2)(B)).

Since the Trustee has not shown pre-petition conduct warranting denial of discharge, and has not

shown that property of the Debtor was concealed, the Court cannot deny the Debtor’s discharge

under § 727(a)(2)(A).

   C. Objection to Discharge § 727(a)(2)(B)

       The Code precludes the granting of a discharge when “the debtor, with intent to hinder,

delay, or defraud a creditor or an officer of the estate charged with custody of property under this

title, has transferred, removed, destroyed, mutilated, or concealed, or has permitted to be

transferred, removed, destroyed, mutilated, or concealed – (B) property of the estate, after the date

of the filing of the petition.” 11 U.S.C. § 727(a)(2). Like § 727(a)(2)(A), subsection (a)(2)(B) bars

                                                 19
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




the debtor’s discharge if the debtor transferred, removed, destroyed, mutilated or concealed

property, and applies the same standard for intent (i.e, intent to hinder, delay, or defraud). The

Code sections differ, however, in that § 727(a)(2)(B) applies to those post-petition acts involving

property of the estate.

       The Trustee again alleges that the Debtor concealed property, and did so by “continu[ing]

to use and operate Zephirblue”. Pl.’s Br., ¶ 21. The inferential leap by the Trustee that the Debtor’s

use and operation of Zephirblue amounts to concealment of property of the estate is too great. The

Trustee states that, despite “the Debtor’s assertion that Zephirblue was owned by his non-filing

spouse [Karen Walczuk], all of the indicia of the Debtor’s ownership are present,” Id., and that

“the Debtor had a non-disclosed interest in Zephirblue” Id., ¶ 23. As stated above, the Court cannot

conclude that the assets of Zephirblue are those of the Debtor because the issue was not set forth

adequately in the Complaint and was not litigated at trial.

       Nonetheless, the record before the Court reveals multiple instances where the Debtor

concealed property of the estate post-petition. First and foremost, the Debtor concealed the check

of $1,200 from the Walczuk Citibank Account to Matthew Walczuk. Pl.’s Ex. H. This money was

transferred from the Debtor to an insider during the relevant look back period, and could have been

the subject of a claw back from the Trustee. Notably, the Debtor’s SOFA does not indicate any

payments made to insiders within one year prior to the Petition Date. Pl.’s Ex. A. By failing to

disclose this transfer of Debtor’s property, the Debtor concealed property of the estate.

       Similarly, the Debtor failed to disclose, thereby concealing, the rental income he received

pre-petition. The Debtor testified that the tenant had been living with the Debtor “for a number of

years,” and that the tenant paid $1,900 per month in cash to the Debtor and Karen Walczuk. Trial

Tr., 40-41. Additionally, the Debtor testified that he would deposit this rental income in “either

                                                 20
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




bank account,” i.e., the Walczuk Citibank Account or the Zephirblue Account. Trial Tr., 41. Again,

these funds were property of the estate, requiring disclosure in the Petition and schedules. The

Debtor’s assertion that the rental income belonged to Karen Walczuk is not credible. The Debtor

had already testified that he and Karen Walczuk received this rental income in cash for a number

of years, totaling $22,800 per year. The Debtor offers no evidence to support that this income

belonged solely to Karen Walczuk, and if so, why it would not be included in the combined

household income on the Debtor’s Schedule I. The Debtor claimed that the rental income “may

have been deposited directly into Zephirblue” but that he could not “recall exactly how we treated

it [on the Debtor’s 2016 Tax Return]… whether it was treated as Zephirblue’s income.” Id., 42.

Ultimately, the Debtor conceded that on the 2017 Tax Return the rental income was treated as

personal income. Id., 67. Even if the Debtor “treated” the rental income as the property of

Zephirblue on his tax returns, that does not make it so. The Debtor’s testimony does little to support

his assertion that the rental income belonged to Karen Walczuk, and rather shows the extent to

which the Debtor consistently transferred property, or purposefully averted assets away from

himself. More to this point, even if the Debtor could show that the rental income belonged solely

to his wife, that income was required to be disclosed on his Schedule I as household income. By

failing to disclose such information in his schedules, the Debtor acted to conceal property of the

estate post-petition.

        In addition, § 727(a)(2)(B) “requires a showing of actual intent to hinder, delay or defraud.”

In re Bostick, 400 B.R. 348, 356 (Bankr. D. Conn. 2009). The Trustee alleges that the requisite

intent to defraud can be established “by applying the Kaiser badges of fraud.” Pl.’s Br., ¶ 23. The

Trustee states, but does not analyze the “badges of fraud” as set forth in the Second Circuit case

Saloman v. Kaiser, included above. The Trustee claims that the Debtor’s “ability to simply reach


                                                 21
      Case 8-18-08043-reg        Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




into Zephirblue and keep the income out of the Debtor’s name, appears to be part of a scheme to

insulate the Debtor’s funds from his creditors.” Pl.’s Br., ¶ 20. The Trustee has not stated which,

if any, “badges of fraud” apply to the Debtor, and how they apply. Therefore, the Trustee has not

shown that the Debtor concealed property with the requisite intent to defraud.

       Nonetheless, the Debtor clearly acted with intent to hinder or delay the Trustee in

administering the Debtor’s estate. The Debtor’s schedules contain numerous false representations

and omissions, discussed in detail above, many of which do not fairly represent his true financial

condition. Moreover, during the trial the Debtor continued to obscure important issues. The Debtor

refused to explain important financial transactions (such as whether the rental income was actually

his, and the facts surrounding the so-called loan from Matthew Walczuk), failed to explain or

otherwise substantiate the Debtor’s claimed expenses, and failed to explain what the Debtor did

with the undisclosed income. The Debtor’s failure to answer questions truthfully at trial illustrate

the Debtor’s intent to hinder and delay the Trustee’s administration of the bankruptcy case.

       In sum, the Debtor concealed rental income and financial transactions involving property

of the estate. The Debtor did so by failing to disclose the property and transactions from his

Schedules, i.e., post-petition. The Debtor’s testimony illustrates his pervasive intent to hinder and

delay the Trustee in administering the estate. Based upon the record before the Court, there exists

sufficient unrebutted evidence for the Court to deny the Debtor’s discharge under § 727(a)(2)(B).

   D. Objection to Discharge § 727(a)(3)

       The Code prohibits a debtor’s discharge if that “debtor has concealed, destroyed, mutilated,

falsified, or failed to preserve any recorded information … from which the debtor’s financial

condition or business transactions might be ascertained, unless such act or failure to act was

justified under all of the circumstances of the case.” 11 U.S.C. 727(a)(3). To sustain an objection

                                                 22
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




to discharge under this section, a plaintiff need not prove a debtor intended to deceive. In re Adler,

494 B.R. 43, 67 (Bankr. E.D.N.Y. 2013). Courts employ a two-step burden-shifting approach when

assessing if a debtor has met his or her requirement regarding recorded information under this

section. In re Cacioli, 463 F.3d 229, 235 (2d Cir. 2006).

       First, the plaintiff must prove “that the debtor failed to keep and preserve any books or

records from which the debtor’s financial condition or business transactions might be ascertained.”

Cacioli, 463 F.3d at 235.

       A record’s ‘adequacy’ is measured by utilizing eight non-exhaustive factors: (1)
       whether the debtor was engaged in business, and if so, the complexity and volume
       of the business; (2) the amount of the debtor’s obligations; (3) whether the debtor’s
       failure to keep or preserve books and records was due to the debtor’s fault; (4) the
       debtor’s education, business experience, and sophistication; (5) the customary
       business practices for record keeping in the debtor’s type of business; (6) the degree
       of accuracy disclosed by the debtor’s existing books and records; (7) the extent of
       any egregious conduct on the debtor’s part; and (8) the debtor’s courtroom
       demeanor.
Adler, 494 B.R. at 67 (citing In re Sethi, 250 B.R. 831, 838 (Bankr. E.D.N.Y. 2000)). A plaintiff

can meet its initial burden by showing either (1) the provided records’ inadequacy, or (2) the

impossibility of ascertaining the debtor’s financial condition and the nature of business

transactions that occurred within a reasonable period prior to the filing from the records tendered

by the debtor. Id. (citing In re Sethi, 250 B.R. at 837-838). Once the plaintiff meets the initial

burden, the burden shifts to the debtor to produce credible evidence to rebut the proof of

insufficient records, or to justify the lack of records. In re Gardner, 384 B.R. at 662 (citing In re

Nemes, 323 B.R. 316, 325 (Bankr. E.D.N.Y. 2005)).

       The Trustee argues that the Debtor lacked adequate records regarding the Debtor’s

calculation of claimed expenses. Pl.’s Br., ¶ 27-29. The Debtor testified that portions of the claimed

expenses – all of which were paid by Zephirblue – were actually business expenses, but could not


                                                 23
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




offer any records or further explain how the Debtor allocated certain expenses to the business or

to his personal expenses. Trial Tr., 23-24. The Debtor counters the Trustee’s contention, arguing

that the Trustee has not stated with specificity what is lacking from the Debtor’s disclosures, Def.’s

Br., ¶ 29, and that the Trustee did not ask the Debtor to turn over additional documents. Def.’s Br.,

¶ 31-32. The Debtor essentially argues that Trustee “had copies of the Zephirblue [Amex Card]

statements, Zephirblue’s bank statements, and the [Debtor’s] personal bank statements” and

therefore adequate documentation was provided. Id., ¶ 31.

       The Court finds the Debtor’s argument unconvincing. After analyzing the records’

adequacy under the eight non-exhaustive Sethi factors, it is clear that the records provided by the

Debtor are inadequate. First, the Debtor operated and managed Zephirblue as its only employee,

which earned gross receipts in excess of $160,000 in 2017. Pl.’s Ex. G. Karen Walczuk’s testimony

makes clear that the Debtor alone paid the household expenses, Trial Tr., 112-113, and therefore

the failure to keep receipts and other documents related to the Debtor’s household expenses is the

Debtor’s alone. The Debtor is an insurance claims negotiator, and was the sole employee of

Zephirblue for years. The Debtor personally incorporated Zephirblue, DV and ZB. Trial Tr., 70-

71, 94, 121. Additionally, the Debtor’s testimony reflects an above-average understanding of

corporate tax law. Id., 91. The Debtor’s business sophistication, education and experience

undercuts any argument that the Debtor was not aware of proper record-keeping requirements.

The Debtor did not turn over any personal books and records to support his claimed expenses. In

fact, the Debtor contradicted himself at trial more than once regarding how the Debtor calculated

expenses, and whether Zephirblue paid for personal expenses. See Footnote 5, supra. For example,

at one point at trial, the Debtor claimed Zephirblue did not incur any expenses that were personal.

See Footnote 5, supra. When asked how the Debtor calculated the $750 per month household


                                                 24
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




expense, the Debtor stated he “went through” his personal account, i.e., the Walczuk Citibank

Account, and the “business account”, presumably the Zephirblue Amex Card statements or the

Zephirblue Account. Trial Tr., 18-19. Then the Debtor claimed that he created a “schedule”

regarding the allocation of “various expenses.” Id., 24. Finally, the Debtor claimed that “at the end

of every year, [he] would go through the [Zephirblue Amex Card] bill month by month by month

by month and list down all the different expenses and what could be allocated to the business and

what could not be allocated to the business.” Id., 91. At no point is the record clear regarding which

specific accounts were used to pay which specific expenses, and how the Debtor calculated or

apportioned between business expenses and personal expenses.

       Ultimately, the records provided by the Debtor do not sufficiently show the Debtor’s

financial condition, and thus are inadequate. There is no way to ascertain from the Debtor’s records

what expenses, if any, are attributable to the business, rather than to the household. The Trustee

has met his burden under § 727(a)(3), showing that the Debtor’s true financial condition cannot be

ascertained from the records provided.

       Completing the two-step approach, the Court now turns to the Debtor’s justification

regarding the inadequacy of the provided records. The Debtor reasons that the Trustee “never

asked anything of the [Debtor] other than to recall, from memory, specifics about transactions that

occurred months or even years before the trial date.” Def.’s Br., ¶ 30. This assertion does not justify

the Debtor’s failure to keep and maintain records regarding his claimed expenses. Again, the Court

finds the Debtor’s argument unconvincing. The Debtor claimed a number of expenses on his

Schedule J – a sworn statement under oath – and had a duty to make sure those numbers were

accurate. The Debtor acknowledged that business expenses and personal expenses should have

been paid separately, Trial Tr., 19, but similarly acknowledged that the business was paying the


                                                  25
      Case 8-18-08043-reg         Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




claimed household expenses, Id., the claimed medical and dental expenses, Id., 31, the claimed

medical insurance expenses, Id., the claimed gas and transportation expenses, Id., the claimed

electric and gas expenses, Id., 20-21, and the claimed phone, internet and cable expenses. Id., 29.

       During the trial, the Debtor claimed he “did a schedule … as to how we allocated various

expenses.” Trial Tr., 24. For example, the Debtor claimed that the amount of gas and transportation

expenses would be allocated “based on the amount of time the vehicle was used to visit body shops

… the amount of time [he] spent.” Id. This, if true, only further supports the Trustee’s argument.

While the burden is on the plaintiff to sustain an objection to discharge, “the debtor is obligated to

produce the records in the first place.” In re Shah, 388 B.R. 23, 33 (Bankr. E.D.N.Y. 2008)(citing

In re Sethi, 250 B.R. at 838). The Debtor’s testimony indicates that he “did a schedule” allocating

business expenses from personal expenses, however the Debtor did not turn that “schedule” over

to the Trustee. Section 727(a)(3) does not require a debtor to keep “impeccable system of

bookkeeping or records”, but rather asks if “there is available written evidence made and preserved

from which the debtor’s present financial condition, and his recent business transactions for a

reasonable period in the past, may be ascertained with substantial completeness and accuracy.” In

re Sethi, 250 B.R. at 838. Assuming the Debtor’s sworn testimony is true, the failure of the Debtor

to produce this “schedule” which could shed light on the Debtor’s claimed personal expenses is

unreasonable.

       Under the two-step, burden-shifting analysis, the Trustee has established that the Debtor

failed to keep, maintain, preserve and/or produce written evidence from which the Debtor’s

financial condition can be reasonably ascertained. No evidence was provided to substantiate the

Debtor’s claimed expenses. The Debtor testified that he essentially charges all expenses, whether

business or personal, to Zephirblue, and that he claimed both business and personal expenses on


                                                 26
      Case 8-18-08043-reg        Doc 28     Filed 06/21/19      Entered 06/21/19 10:30:18




his Schedule J. Trial Tr., 32. The Debtor produced no written evidence to support his assertion that

certain expenses were allocated to the business, despite testifying that he created a “schedule” to

help allocate such expenses. The Debtor provides no justification for the failure to keep or produce

records. Therefore, denial of the Debtor’s discharge is warranted under § 727(a)(3).

   E. Objection to Discharge § 727(a)(4)(D)

       A debtor’s discharge shall be denied if “(4) the debtor knowingly and fraudulently, in or in

connection with the case – (D) withheld from an officer or the estate entitled to possession under

this title any recorded information, including books, documents, records and papers, relating to the

debtor’s property or financial affairs.” 11 U.S.C. § 727(a). “Courts have interpreted this section as

imposing an affirmative duty on the debtor to cooperate with the trustee by producing all

documents that the trustee requests” and that “[f]ailure to do so would constitute grounds for a

denial of discharge.” In re Singh, 568 B.R. 187, 198 (Bankr. E.D.N.Y. 2017)(citations omitted).

The requisite intent can “be presumed based upon the circumstantial evidence including the

debtor’s conduct.” Id. (citing In re Gardner, 384 B.R. 654, 668 (Bankr. S.D.N.Y. 2008)).

Similarly, a plaintiff can establish the debtor acted “knowingly and fraudulently” when the

debtor’s conduct is evasive or persistently uncooperative. Id. Conversely, “courts have found that

the requisite intent to act ‘knowingly and fraudulently’ was absent where the records were

unavailable through no fault of the debtor” such as “where the records sought by the trustee were

… neither prepared nor kept by the debtor.” In re Young, 346 B.R. 597, 615 (Bankr. E.D.N.Y.

2006)(citing In re Graham, 111 B.R. 801 (Bankr. E.D. Ark. 1990)).

       The Trustee asserts that “the Debtor had a duty to maintain records on behalf of Zephirblue

and to turn over those records” to the Trustee. Pl.’s Br., ¶ 43. As a matter of law, the Trustee’s

argument is partially incorrect. This subsection of the Code does not impose a duty on the debtor

                                                 27
      Case 8-18-08043-reg        Doc 28     Filed 06/21/19    Entered 06/21/19 10:30:18




to maintain adequate records, as is true for § 727(a)(3). Moreover, nothing in the Code or relevant

case law imposes a duty upon the debtor to maintain documents of separate legal entities without

a finding that the entity is the alter ego of the debtor. See generally In re Adler, 494 B.R. 43.

However, this section of the Code does require the debtor to turn over documents duly requested

by the trustee. The Trustee claims he demanded that the Debtor “provide documents supporting

the testimony” regarding “amounts he [the Debtor] withdrew from Zephirblue” but that “not a

single document has ever been provided.” Pl.’s Br., ¶ 44. The Debtor counters that while the

Trustee made demands by 2004 subpoena upon individuals and the Corporations, “[n]one of those

demands were made on the [Debtor].” Def.’s Br., ¶ 49-50. Further, the Debtor argues that because

the Trustee has not asserted an “instance of the [Trustee] demanding some document with

reasonable specificity” it cannot be said that the Debtor “knowingly and fraudulent[ly] withheld

documents from the [Trustee].” Id., ¶ 52.

       The Court agrees with the Debtor. The Trustee has failed to identify a specific document

requested by the Trustee that the Debtor did not produce. Similarly, the Trustee has not shown that

the Debtor did not comply with a request for documents. Notably, the Trustee does not even allege

that Debtor acted “knowingly and fraudulently.” Because the Trustee’s failed to meet his burden

of proof under § 727(a)(4)(D), the Court will not deny the Debtor’s discharge under this section.




                                                28
      Case 8-18-08043-reg       Doc 28     Filed 06/21/19     Entered 06/21/19 10:30:18




                                             Conclusion

       For the reasons set forth herein, the Court finds in favor of the Trustee on the Counts 2, 3

and 4 causes of action. The remaining causes action, Counts 1 and 5, are dismissed. The Court

shall enter a judgment denying the Debtor’s discharge under 11 U.S.C. §§ 727 (a)(2)(B), (a)(3)

and (a)(4)(A).




                                                              ____________________________
 Dated: Central Islip, New York                                    Robert E. Grossman
        June 21, 2019                                         United States Bankruptcy Judge

                                               29
